DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I – claims 11-17 in the reply filed on 1/20/2022 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wentink (US 20040071154 A1).

	Consider claims 11 and 17, Wentink discloses a first on-board terminal for radio communication in a radio network, and a method for operating the first on-board terminal of a radio network, the first on- board terminal being configured to: 
ascertain first data (station 301-1 seeks to access priority queue 303 in order to communicate with station 301-3, paragraph 50); 
carry out a channel access procedure for a radio channel (station 301-1, seeking to access priority queue 303, uses CSMA/CA, paragraph 52); 
transmit the first data via the radio channel (At the end of backoff period 508 and if access to priority queue 303 is permitted, station 301-1 transmits priority queue sequence 510 on priority queue 303, if accessible, Fig. 5 and paragraph 53; data frame 1204, Fig. 12); 
await a first time period after an end of the transmission of the first data (The interval between each data frame and the corresponding ACK frame, interval 909, is the length of short interframe space, Fig. 9 and paragraph 79); 
check, after expiration of the first time period, whether the radio channel is occupied (At the end of backoff period 508, station 301-1 can transmit priority queue sequence 510, but only if shared communications medium 302 is still idle (i.e., not busy) and if priority queue 303 is accessible, paragraph 93); and 
retransmit the first data via the radio channel after expiration of a second time period, which begins after the end of the previous transmission of the first data, if the 

Consider claim 12, and as applied to claim 11 above, Wentink discloses wherein the channel access procedure, before a channel access which includes the transmission of the first data, checks whether the radio channel is free for a duration of a monitoring time period, decrements a randomly selected back-off number for each time slot of the radio channel identified as free and transmits the first data for a first time when the back-off number reaches a threshold value and the radio channel is free (Station 301-1 then waits the length of backoff period 508, as calculated by station 301-1. Station 301-1 calculates in well-known fashion the length of backoff period 508 using the length of contention window 507 in a randomizing function and the length of timeslot 509. If calculated in this way, backoff period 508 varies in length by multiples of timeslot 509 from one access attempt to another, as represented by the multiple appearances of timeslot 509 in FIG. 5…At the end of backoff period 508 and if access to priority queue 303 is permitted, station 301-1 transmits priority queue sequence 510 on priority queue 303, if accessible, paragraph 53).

Consider claim 13, and as applied to claim 12 above, Wentink discloses wherein


Consider claim 14, and as applied to claim 11 above, Wentink discloses wherein the first time period is a Short Interframe Space or a Point Coordination Function Interframe Space (the length of short interframe space, Fig. 9 and paragraph 79).

Consider claim 15, and as applied to claim 11 above, Wentink discloses wherein
the second time period is a PCF Interframe Space or a DCF Interframe Space (station 301-1 waits the length of PIFS, paragraph 88).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wentink in view of Yim et al (US 20110044172 A1, hereinafter Yim).

Consider claim 16, and as applied to claim 11, Wentink does not expressly disclose wherein the first on-board terminal is a terminal installed in a vehicle.
In the same field of endeavor, Yim discloses wherein the first on-board terminal is a terminal installed in a vehicle (Each node includes a processor 105 and a transceiver 106, i.e., a transmitter and receiver. Therefore, in this description, the terms node and vehicle are used interchangeably. Because the nodes are in vehicles, the network is ad-hoc and mobile as vehicles enter and leave traffic, paragraph 21).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of with the teachings of Wentink in order to provide a congestion control protocol for vehicular ad-hoc networks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642